RE: LEGAL SERVICES FOR TRADEMARK AND COPYRIGHT SEARCHES
ATTORNEY GENERAL ROBERT HENRY HAS ASKED ME TO RESPOND TO YOUR LETTER DATED MARCH 28, 1989, REQUESTING ASSISTANCE FROM THIS OFFICE IN CONDUCTING A NATIONAL TRADEMARK AND COPYRIGHT SEARCH SO THAT YOU MAY AVOID POTENTIAL LEGAL PROBLEMS IN THE SELECTION OF AN OKLAHOMA STATE PARK MASCOT. YOUR LETTER ALSO MAKES REFERENCE TO A NEED FOR ASSISTANCE IN FILING "THE REQUIRED PAPERWORK" WITH THE FEDERAL GOVERNMENT.
WITH RESPECT TO THE FIRST ISSUE, THERE IS NO DOUBT IN MY MIND THAT YOU WILL REQUIRE THE ASSISTANCE OF A PRIVATE LAW FIRM SPECIALIZING IN TRADEMARK AND COPYRIGHT MATTERS. AS YOU MAY BE AWARE, TRADEMARK AND COPYRIGHT LAW IS A HIGHLY SPECIALIZED SUBSECTOR OF LEGAL ENDEAVOR, ONE WHICH GENERAL CIVIL AND LITIGATION FIRMS DO NOT NORMALLY TAKE ON. THE ATTORNEY GENERAL HAS NO STATUTORY DUTIES WHICH HAVE ENABLED THIS OFFICE TO DEVELOP THE EXPERTISE NECESSARY TO HANDLE THIS REQUEST. WITH RESPECT TO THE SECOND PART OF YOUR REQUEST, IF THE PAPERWORK TO WHICH YOU REFER INVOLVES REGISTERING TRADEMARKS, SERVICE MARKS, OR COPYRIGHTS, YOU WILL UNDOUBTEDLY REQUIRE THE SAME SPECIALIZED SERVICES FROM ONE OF THE HANDFUL OF FIRMS IN OKLAHOMA PRACTICING THIS TYPE OF LAW.
YOUR LETTER IMPLIES THAT THIS OFFICE CAN GIVE YOU "PERMISSION" TO SEEK OUTSIDE LEGAL SERVICES; THIS ASSUMPTION IS INCORRECT. THE ATTORNEY GENERAL DOES NOT HAVE THE STATUTORY AUTHORITY TO CONSIDER OR GRANT SUCH PERMISSION. YOUR REQUEST IN THIS REGARD SHOULD BE DIRECTED TO THE GOVERNOR.
(NED BASTOW)